THE     ATTOHNEY           GENERAL
                               OF     TEXAS




Honorable  Brad Wright                         Opinion   No.   JM-1182
Chairman
Committee  on Public Health                    Re:   Use of four-way stop
Texas House of Representatives                 signs    by   governmental
P. 0. Box 2910                                 bodies to   control   "cut-
Austin, Texas     78769                        through" traffic in resi-
                                               dential neighborhoods
Honorable  George Pierce                       (RQ-2008)
Chairman
Committee  on Urban Affairs
Texas House of Representatives
P. 0. BOX 2910
Austin, Texas     78768-2910

Dear   Representatives       Wright    and Pierce:

       You    ask the    following    questions:

                 Does the State Department     of Highways     and
             Public    Transportation's    'Texas    Manual      On
             Uniform Traffic Control      Devices For     Streets
             And Highways'     forbid   the use   of   multi-way
             stoo siuns in a typical     'cut-through'      situa-
             tion?    -

                 If the   manual   does    forbid   the    use   of
             multi-way    stop   signs   except    in    the    few
             specified    conditions    mentioned     in   Section
             2B-6, does state law forbid local authorities
             from   authorizing    multi-way     stop    signs   to
             control the typical     'cut-through'    situation?

      We assume that the "typical cut-through   situation"    YOU
refer to in your questions    is illustrated  by the   following
background   information you have furnished us.

             Many   neighborhoods     in Texas    suffer     from
             'cut-through'      traffic.     Motorists      cause
             'cut-through'   traffic when they try to       avoid
             traffic lights     (or traffic    congestion)      on
             major   throughfares      by  'cutting     through'




                                         P. 6227
Honorable     Brad Wright
Honorable     George Pierce
Page 2




            adjacent    residential      neighborhoods,       using
            minor residential       streets    neither    designed
            nor intended to be traffic arteries.             Often,
            such heavy use      causes safety hazards        (espe-
            cially when children are present),          and it can
            cause unwarranted      noise     and   disruption     in
            otherwise    quiet    residential      neighborhoods.
            'Cut-through'     traffic                  residential
            neighborhood    can   signifiiktl;      detract     from
            the quality of life there.

            Local traffic officials      have very few options
            to control    'cut-through'      traffic.      Because
            street patterns     are almost      always   fixed   by
            recorded plat     or dedication,      it is    usually
            futile to    try re-route      or to    redesign    the
            streets themselves.       Sometimes   turn    restric-
            tions    or     \one-way'      restrictions        will
            discourage   'cut-through'      traffic, but      these
            restrictions   can cause problems       of their    own
            in a residential    neighborhood.

            Local traffic officials may have no practical
            way to   discourage 'cut-throughs'    except by
            erecting  four-way or three-way   stop signs on
            the affected residential   streets.

      Section 31 of 'article 6701d,   V.T.C.S.,  addresses    the
matter of local authorities   placing and maintaining    traffic
control devises upon any    highway under their   jurisdiction.
Section 31 provides:

            Local authorities,      in their respective      juris-
            diction,     may     place     and    maintain       any
            traffic-control      devices    upon    any     highway
            under their     jurisdiction     as they     may    deem
            necessary    to    indicate    and   carry     out   the
            provisions   of    this   Act,   or    local    tr;~af~~
            ordinances,     or   regulate,      warn    or
            traffic.    All    such   traffic-control       devices
            hereafter   erected shall conform to the           State
            Hiahwav Deoartment'sl       manual and      saecifica-
            tions.    (Emphasis added.)



      1.      "State   Highway     Department"      changed   to   "State
                                                    (Footnote Continued)




                                       P. 6228
Honorable     Brad Wright
Honorable     George Pierce
Page 3




      Section     29 of  article  6701d  authorizes   the    State
Highway Department    to adopt a manual and specifications     for
a uniform     system of  traffic control  devices.   Section     29
provides:

                The State Highway Commission2       shall   adopt
            a manual    and   specifications    for   a uniform
            system of traffic-control      devices    consistent
            with the provisions     of this Act for use       upon
            highways within     this   state.      Such   uniform
            system shall     correlate with     and so    far   as
            possible  conform to     the system then      current
            as approved     by the   American Association       of
            State Highway Officials.

      "Street or   highway"   is defined   in section   13(a)   of
article 6701d    as "the    entire  width between   the  boundary
lines of every way publicly maintained     when any part thereof
is open to the use of     the public for purposes   of  vehicular
travel."

      Part 1 of the     department's     Texas Manual   on   Uniform
Traffic Control.Devices    deals    with "general provisions"      of
the manual.    We .believe its      sections   lA-4 and    lA-5   are
instructive  in understanding    the   meaning of those     sections
that address the    matter of installation      of multi-way     stop
signs.

     Section lA-4   concerns  the matter             of   an  engineering
study prior to making a decision to use             a particular    device
at a location.  Section lA-4 states:

               The decision to use a particular      device at
            a particular   location should   be made on     the
            basis   of    an  enaineerina    study    of    the
            location.    Thus, while   this Manual    provides
            standards    for  design   and  application      of
            traffic control devices, the Manual is not         a
            substitute   for enuineerina   iudament.     It  is


(Footnote Continued)
Department of Highways        and   Public   Transportation."        V.T.C.S.
art. 6663.

      2.  "State    Highway    Commission@'    changed          to      "State
Highway and    Public    Transportation     Commission."             V.T.C.S.
art. 6663.




                                      P. 6229
Honorable     Brad Wright
Honorable     George Pierce
Page 4




            se’
            *       ent    at th                                   anua
            be
            3    st nd r s
            installation,   but not      a leaal     reouirement     for
            installation.

                Qualified    engineers   are needed to exercise
            the   engineering      judgment     inherent     in   the
            selection    of traffic control devices,         just as
            they are     needed    to locate     and    design    the
            roads     and     streets      which     the     devices-
            complement.      JUrisdictions
            itv for     traffic control,       that do    not    have
            crualified enaineers     on    their staffs,      should
            seek    assistance     from     the    State     highway
            department,      their    county,    a   nearby     large
            city, or     a traffic      consultant.        (Emphasis
            added.)

      Section     lA-5    addresses           the    meaning    of        8Vshall,'t
"should,"     and   18rnayV8as   they          are   used    in  the       manual,
providing:

                In the   Manual sections      dealing with      the
            design and    application      of   traffic    control
            devices,    the   words   '8shall,8U "should"       and
            8tmayln are      used    to     describe     specific
            conditions    concerning     these    devices.       To
            clarify the meanings     intended in this       Manual
            by the   use    of these    words,    the   following
            definitions   apply:

                1.  SHALL -- A mandatory    condition.    Where
            certain    requirements     in  the    design     or
            application    of the device are described      with
            the 'shall' stipulation,     it is mandatory    when
            an installation    is made that these      reguire-
            ments be met.

                2.  SHOULD    -- An     advisorv     condition.
            Where   the   word   'should'    is  used,    it  is
            considered   to be advisable   usage, recommended
            but not mandatory.

                3.  MAY   --     A   m
                                     pe              condition.        No
            requirement        for   design     or   application       is
            intended.

      The manual describes            traffic conditions    which may    or
should justify a multi-way            stop sign installation    in section




                                         Pm 6230
Honorable     Brad Wright
Honorable     George Pierce
Page 5




2B-6 and in Appendix        B of   the manual entitled  "Alternate
Warrant for Multi-way       Stop Control Using Volume and Delay."

      We believe   that   the traffic    conditions    detailed  in
section 2B-6 and Appendix     B are intended as guidelines      for
use of    local  authorities    in making     a determination    of
whether to erect multi-way     stop signs.    The manual expressly
states that they are not a requirement       for.installation.   We
note that section 2B-6 does emphasize      the importance    of the
use of qualified    engineers   in the selection      of sites  and
erections   of such signs.

      In  the    event    a determination     is made     to   install
multi-way   stop signs, section 2B-4 of the manual         prescribes
the dimensions,    shape, color, placement,     and use of     devices
and supplementary     plates that shall be used.      Section 31     of
article 6701d     requires    that all   **traffic-control     devices
hereafter    erected    shall   conform   to   the   State     Highway
Department's   manual and specifications."

      In response to your first question, we believe that the
existence   of traffic     conditions   described    in section     2B-6
and Appendix    B of the manual     are not a prerequisite      to   the
erection    of   multi-way     stop   signs   or .devices    by    local
authorities.     However,    should a determination      be   made    to
install such     signs    or devices    they   must conform     to   the
dimensions,    shape, color, and placement      required by     section
2B-4 of the manual.

        Your second  question asks     whether state     law   forbids
local    authorities  from    authorizing    multi-way    stop   signs
other    than may be detailed   in the department    manual.

      Subsection    (b) of sections 27 of article 6701d prohibits
the erection     of   stop   signs  by   local   authorities under
certain conditions.      Subsection   (b) states:

                No local authority     shall erect or maintain
            any stop sign or     yield sign or      traffic-con-
            trol device at any location so as to           require
            the traffic on     any State highway,       including
            Farm-to-Market    or  Ranch-to-Market      roads,    to
            stop or yield before entering or crossing           any
            intersecting   highway     unless   such    signs    or
            devices are erected and maintained         by   virtue
            of an   agreement    entered into      between     such
            local   authority      and   the    State      Highway
            Department   under   the    provisions     of   Senate




                                      P. 6231
Honorable     Brad Wright
Honorable     George Pierce
Page 6

                                                                          ,


            Bill No. 415, Acts   of the 46th          Legislature,
            Regular Session.   [V.T.C.S. art.         6673b.13

      Subsection   (b) of section 27 of article 6701d expressly
prohibits   the erection of stop     signs at any location   so  as
to reguire traffic     to stop   before entering    or crossing   a
state highway unless     there has been    an agreement  with   the
State Highway Department    pursuant.to   article 667313.

                               SUMMARY

                Section 31 of article 6701d, V.T.C.S.,            and
            the Texas Manual       on Uniform Traffic        Control
            Devices    for    Streets    and    Highways     do   not
            prohibit    local     authorities      from    erecting
            multi-way   stop signs      at intersections.         The
            manual    contains      suggested     guidelines        '
            determining    whether     such signals      should    t:
            installed   and    emphasizes     the    necessity     of
            engineering     judgment       in   arriving      at     a
            decision.      In   the    event    stop    signs     are
            installed,   the    signs    must    conform     to   the
            requirements    of section 2B-4 of the manual as
            to dimensions,     shape,    color, placement,        and
            under what     conditions      supplementary      plates



     3.      Article   6673b   provides:

         The   [State    Highway    and    Public    Transportation
   Commission]   is hereby authorized       and empowered,      in its
   discretion,   to enter into contracts        or agreements     with
   the governing     bodies of     incorporated     cities,    towns,
   and villages,    whether incorporated      under the home rule
   provisions   of   the Constitution,       Special Charter,        or
   under the General      Laws, providing       for the     location,
   relocation,   construction,     reconstruction,      maintenance,
   control, supervision,       and    regulation     of   designated
   State highways within'or       through the corporate         limits
   of such incorporated      cities, towns, and villages,          and
   determining   and fixing     the respective      liabilities      or
   responsibilities     of the    parties resulting       therefrom:
   and such incorporated      cities, towns, and villages          are
   hereby authorized     and empowered,     through the governing
   bodies of such     cities, towns, and        villages    to   enter
   into such    contracts     or agreements      with    the    [State
   Highway and Public Transportation         Commission].




                                         P. 6232
.
    Honorable     Brad Wright
    Honorable     George Pierce
.   Page 7




                shall  be used.    Subsection    (b) of section     27
                of article    6701d,    V.T.C.S.,    prohibits     the
                erection of a stop sign at any location so as
                to require the traffic on any state         highway,
                including   farm-to-market     or ranch-to-market
                roads, to    stop before     entering or    crossing
                any intersecting    highway unless such       devices
                are erected    and   maintained    pursuant    to   an
                agreement    entered    into   between    the   local
                authorities    and the State Highway and Public
                Transportation    Commission   pursuant to article
                6673b, V.T.C.S.

                                                    Very
                                                       /+uly Yo#          ,

                                                    JIM      MATTOX
                                                    Attorney  General   of Texas

    MARYKELLER
    First Assistant      Attorney       General

    LOU MCCREARY
    Executive~Assistant        Attorney     General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant  Attorney           General

    RENEA HICKS
    Special Assistant        Attorney     General

    RICK GILPIN
    Chairman,  opinion       Committee

    Prepared by Tom G. Davis
    Assistant Attorney General




                                             P. 6233